 

 

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED

Case 1:17-cv-00$B9-LGS-RWL Document 271 Filed 02/05/20 Page 1 of 4

 

 

 

poc#:___S tS KIRKLAND & ELLIS LLP
DATE FILED: abs 22 Zo AND AFFILIATED PARTNERSHIPS

 

 

601 Lexington Avenue
New York, NY 10022

Claudia Ray United States
To Call Writer Directly: Facsimile:
+1 212 446 4948 +1 212 446 4800 +1 212 446 4900

claudia. ray@kirkiand.com
www. kirkland.com

Crone d.

February 5, 2019 so ORDER D:

 
 

VIA ECF

 

Hon. Robert W. Lehrburger Me
United States District Court HON. ROBERT W. LEHRBURGER
Southern District of New York
500 Pearl St. Rm. 1960

New York, NY 10007

Re: No. 1:17-cv-00589-LGS-R WL. Medidata Solutions, Inc., et al. v. Veeva Sys. Inc.

Dear Judge Lehrburger:

Pursuant to Section III(G)(2) of Your Honor’s Individual Practices, Plaintiffs Medidata
Solutions, Inc. and MDSOL Europe Limited (collectively, “Medidata”) and Defendant Veeva
Systems Inc. (“Veeva”) respectfully submit this joint motion for a protective order maintaining
under seal certain redactions in Medidata’s Letter Motion (Dkt. 268) and Veeva’s Response
(Dkt. 269), including accompanying exhibits.’ The parties have met and conferred, and neither
party opposes the other’s motion, while reserving all rights to challenge the confidentiality of the
underlying information in the future.

Medidata’s Motion
Medidata respectfully requests the Court permit the following redactions be retained:

Dkt. 268, p. 2, first redaction (after “involvement in the development of Vault EDC”)
Dkt. 268, Exhibit | (in its entirety)

Dkt. 269, p. 2, first redaction (after “of its employees”)

Dkt. 269, p. 3, third redaction (after “destroyed by Mr. Tsai may still be recoverable.”)
Dkt. 269, Exhibit D (in its entirety)

Dkt. 269, Exhibit F (in its entirety)

AUP WNZ

Each of the foregoing exhibits, and portions of pleadings excerpting or paraphrasing these
exhibits, includes deposition transcripts or expert reports, which in turn contain quotations from
and excerpts of deposition transcripts and exhibits, and other documents produced in this litigation,
all of which have been designated “Highly Confidential” under the Stipulated Protective Order

 

' To avoid filing the instant motion under seal, the parties have not attached the sealed pleadings.

Beijing Boston Chicago Dallas HongKong Houston London Los Angeles Munich Pato Alto Paris San Francisco Shanghai Washington, D.C.

UNITED STATES MAGISTRATE JUDGE
Case 1:17-cv-00589-LGS-RWL Document 271 Filed 02/05/20 Page 2 of 4

Hon. Robert W. Lehrburger
February 5, 2020
Page.2

(Dkt. 119). Each contains sensitive and competitively valuable information regarding Medidata’s
product development, marketing, and sales plans, and other Medidata trade secrets and confidential
business information. Public disclosure of sensitive information about Medidata’s internal
workings would cause injury to its business, and Medidata’s legitimate interest in maintaining the
confidentiality of its internal information outweighs the more limited public interest in access to
information underlying the motion at issue here.

Medidata’s request comports with Second Circuit case law, which permits documents that
are not “judicial documents” to remain under seal, and allows judicial documents to remain under
seal where legitimate privacy interests outweigh the “common law presumption of access.”
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006); see also Bernstein v.
Bernstein Litowitz Berger & Grossman LLP, 814 F.3d 132, 139-43 (2d Cir. 2016). First, the
motions and exhibits here are not “judicial documents” because they are not “relevant to the
performance of the judicial function and useful in the judicial process.” Lugosch, 435 F.3d at 119.
Consistent with the Bernstein court’s recognition that “discovery motions and accompanying
exhibits” are not “judicial records,” 814 F.3d at 140, Medidata here only seeks continued sealing
of portions of a discovery-related motion and exhibits attached thereto. Second, Medidata’s
legitimate privacy interests in protecting its trade secrets and confidential business information
outweigh any presumption of access, which is especially attenuated where, as here, the material to
be sealed consists of limited portions of a discovery-related motion. See Lugosch, 435 F.3d at
119-21; Bernstein, 814 F.3d at 142-43. Medidata therefore respectfully requests that the Court
permit the continued sealing of the redactions identified above.

Veeva’s Motion

Veeva requests that the Court retain the following redactions, which reflect confidential
information related to Veeva’s business and/or litigation processes:

1. Dkt. 268, Medidata’s letter, second redaction on page 2 (following “Veeva admittedly”),

2. Dkts. 268-1 and 268-2, Medidata’s letter, Exhibits 1 and 2, in their entirety;

3. Dkt. 269, Veeva’s letter, redaction on page 1 (following sentence ending “custodial
documents.”) and redaction beginning on page 2 and ending on page 3 (following
“Medidata, including:”);

4, Dkt. 269-1, Veeva’s letter, Exhibit A, in its entirety.

Under Rule 5.2(e) of the Federal Rules of Civil Procedure and the Court’s Individual Rule III.G.2,
the Court may issue a protective order, redacting information upon a showing of good cause.
Lehrburger Individ. R. III.G.2; Fed. R. Civ. P. 5.2(e); Southwestern Investors Group ILC vy.
Lismore Holdings, LP, No. 15CV1028A, 2016 WL 4054927, at *8 (W.D.N.Y. June 30, 2016).
The good cause showing required under Rule 5.2(e) is the same as the good cause standard under
Rule 26(c). See King Pharm., Inc. v. Eon Labs, Inc., No. 04—CV—5540 (DGT), 2010 WL 3924689,
at *3 (E.D.N.Y. Sept. 28, 2010). “Ordinarily, ‘good cause’ is satisfied if a ‘clearly defined and
serious injury’... would result from disclosure of the document.” Nycomed US, Inc. v. Glenmark
Generics, Inc., No. 08-CV-5023 (CBA), 2010 WL 889799, at *2 (E.D.N.Y. Mar. 8, 2010) (citing
Allen v. City of New York, 420 F. Supp. 2d 295, 302 (S.D.N.Y. 2006)). Where the document sought
Case 1:17-cv-00589-LGS-RWL Document 271 Filed 02/05/20 Page 3 of 4

Hon. Robert W. Lehrburger
February 5, 2020
Page 3

to be shielded from disclosure is a judicial document, the Court must consider the public’s
presumptive right of access to such materials in making its determination as to good cause.
Bernstein, 814 F.3d at 141. “[T]he weight of the presumption of access may vary according to the
outcome of the motion under consideration by the court.” Lugosch, 435 F.3d at 121. The strongest
presumption attaches to documents “used to determine litigants’ substantive legal rights,” whereas
the presumption declines for documents that move “away from ‘matters that directly affect an
adjudication.’” Id.

Here, as an initial matter, the requested redactions should not be considered “judicial documents”
under the modern trend to not treat “discovery motions and accompanying exhibits” as judicial
records. Bernstein, 814 F.3d at 140. However, even if they are judicial documents, Veeva’s
interest in maintaining confidentiality over the redacted information outweighs the more limited
public interest in the resolution of the non-dispositive discovery motion regarding a briefing
schedule to which the information relates. See Lugosch, 435 F.3d at 124. The requested redactions
are necessary to prevent improper use of confidential information about the internal workings of
Veeva’s business and litigation-related processes, and hence injury to its business. See Stipulated
Protective Order (Dkt. 119) at Section 1(b) (defining “Confidential Information” to include
information “which has not been made public and which concerns or relates to the proprietary
information used by the Producing Party in, or pertaining to, their business, which is not generally
known, and which the Producing Party would not normally reveal to third parties... including...
current and future business, product, or strategic plans,... Documents or information that, if
released publicly, would cause embarrassment or damage the reputation of the Producing Party.”).
Specifically, the redactions that Veeva requests be maintained in Exhibit 1 to Medidata’s letter
discuss specific information about Veeva’s product development. The remainder of the redactions
that Veeva requests in Medidata’s letter (second redaction on page 2) and its Exhibit 2 (entirety)
and in Veeva’s letter (redaction on page | and redaction beginning on page 2 and ending on page
3) and its Exhibit A (entirety) address Veeva’s internal processes for securing systems and
information in anticipation of litigation. Thus, these redactions cover confidential information
regarding Veeva’s product development and business- and litigation-related processes, which is
the type of confidential information expressly contemplated as appropriate for a protective order
under Rule 26(c)(1)(G). See Fed. R. Civ. P. 26(c)(1)(G) (“The court may, for good cause, issue
an order to protect a party or person from annoyance, embarrassment, oppression, or undue burden
or expense, including one or more of the following: ... requiring that a trade secret or other
confidential research, development, or commercial information not be revealed or be revealed only
in a specified way.”); see also Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)
(“[C]ourts have refused to permit their files to serve . . . as sources of business information that
might harm a litigant’s competitive standing.”’).

For these reasons, Veeva respectfully requests that the Court grant its motion for a protective order,
retaining the second redaction that Medidata submitted on page 2 of its letter and the entirety of
Exhibits 1 & 2 under seal, filed at Dkt. No. 268, 268-1, 268-2, as well as the redaction that Veeva
submitted on page 1 and on the end of page 2 and beginning of page 3 in its letter and the entirety
of Exhibit A, filed at Dkt. No. 269, 269-1.
Case 1:17-cv-00589-LGS-RWL

Hon. Robert W. Lehrburger
February 5, 2020
Page.4

tA

ce: All Counsel of Record

Document 271 Filed 02/05/20 Page 4 of 4

Respectfully,
/s/ Claudia Ray

Claudia Ray
